Citation Nr: 9927623	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-39 257	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chest pain 
secondary to anxiety reaction.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for dysthymia with 
panic attacks.

4.  Entitlement to separate ratings for post traumatic stress 
disorder (PTSD) and anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1966 to July 1968.

2.	In August 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Notice of Disagreement and 
Substantive Appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.201, 20.202, 20.204(a), (b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement or 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.201, 20.202, 20.204(a), (b)(1998).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c)(1998).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.



ORDER

The appeal with respect to all issues is dismissed.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



